SUMMERS, Justice.
Mrs. Jimmie Cockerham is appealing from a judgment rendered adversely to her in a habeas corpus proceeding involving the custody of her minor child. Mrs. Cocker-ham moves to have the appeal transferred to the Court of Appeal, Second Circuit, State of Louisiana, and Pearce Jordan and Mrs. Venia Jordan, her adversaries, concur in her motion.
Under Article 7, Section 10, and Article 7, Section 29 (both as amended by Act No. 561, Acts of 1958, which amendment was *18adopted on November 4, 1958) of the Constitution of the State of Louisiana, LSA, the Court of Appeal, rather than the Supreme Court, is vested with jurisdiction over proceedings involving the custody of minor children.
Therefore, in accordance with the authority vested in this Court by LSA-R.S. 13:4441, 13:4442 (as amended by Act No. 38, Section 1, Acts of 1960), and Article 2162, LSA-Code of Civil Procedure, it is ordered that this case be transferred to the Court of Appeal, Second Circuit, State of Louisiana, the transfer to be made within 30 days after this decree has become final, Mrs. Jimmie Cockerham to pay the costs of the appeal to this Court and the cost of transferring the case to the Court of Appeal, all other costs to await final disposition of the case.